

116 HR 5549 IH: To authorize the President to award the Medal of Honor to Doris Miller posthumously for acts of valor while a member of the Navy during World War II.
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5549IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2020Ms. Johnson of Texas introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to Doris Miller posthumously for acts of
			 valor while a member of the Navy during World War II.
	
 1.FindingsCongress finds the following: (1)Doris Miller, like other African-American sailors of his day, was generally relegated to service-based roles on ships, as the Navy did not allow sailors of color to enlist in combat roles.
 (2)Doris Miller was acknowledged in the USS West Virginia Action Report, individually, along with other brave personnel for having carried out every order promptly and enthusiastically, even when it meant danger to themselves. They did not attempt to abandon the bridge until ordered to do so.
 (3)Doris Miller aided other service members and was instrumental in hauling people along through oil and water to the quarterdeck, thereby unquestionably saving the lives of a number of people who might otherwise have been lost.
 (4)On December 15, 1941, the Navy released its commendations for actions in Pearl Harbor which included one unnamed Negro. It wasn’t until March of 1942, at the behest of the NAACP, that the Navy formally recognized Miller’s heroism.
 (5)Doris Miller was recognized by the Navy and awarded the Navy Cross Medal with the citation reading For distinguished devotion to duty, extraordinary courage and disregard for his own personal safety during the attack on the Fleet in Pearl Harbor, Territory of Hawaii, by Japanese forces on December 7, 1941. While at the side of his Captain on the bridge, Miller, despite enemy strafing and bombing and in the face of a serious fire, assisted in moving his Captain, who had been mortally wounded, to a place of greater safety, and later manned and operated a machine gun directed at enemy Japanese attacking aircraft until ordered to leave the bridge..
 (6)On May 27, 1942, Admiral Chester Nimitz personally pinned the Navy Cross to Miller’s left breast pocket while on board the aircraft carrier USS Enterprise.
 (7)Doris Miller died in action on November 24, 1943, on board the USS Liscome Bay in the Pacific Ocean after a single Japanese torpedo sank the vessel off the coast of Butaritari Island.
 (8)Of the 15 sailors who were awarded the Medal of Honor for similar actions taken during the attack on Pearl Harbor, not one was African-American.
 (9)Doris Miller deserves the highest honor the United States can bestow upon a member of the Armed Forces.
			2.Authorization for posthumous award of Medal of Honor to Doris Miller for acts of valor while a
 member of the Navy during World War IINotwithstanding the time limitations specified in sections 8298(a) and 8300 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor posthumously, under section 8291 of such title, to Doris Miller (service number 356–12–35) for acts of valor during World War II while a member of the Navy.
		